Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about January 9, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of assault in the second and third degrees and obstructing governmental administration in the second degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence disproved appellant’s justification defense beyond a reasonable doubt. Appellant’s claim regarding the charge of obstructing governmental administration is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it. Concur — Saxe, J.P., Friedman, Marlow, Sullivan and Williams, JJ.